Citation Nr: 0526564	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE


Entitlement to an increased rating for chronic lumbosacral 
strain in excess of 40 percent, for the period effective from 
September 26, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to January 
1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a January 2004 decision, the Board staged the ratings, 
adjudicated the rating period prior to September 26, 2003, 
and remanded for further development pertinent to the period 
from that date. The case is now ready for final adjudication. 


FINDINGS OF FACT


1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran's chronic lumbosacral strain is not 
manifested by more than moderate to severe limitation of 
motion, pain, and discomfort; the preponderance of the 
evidence shows no neurological findings; and unfavorable 
ankylosis of the thoracolumbar spine, or incapacitating 
episodes having a total duration of at least 6 weeks in the 
past 12 months are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(effective prior to and after September 26, 2003) and 5237, 
5243 (effective on and after September 26, 2003) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to notify the 
claimant that he should submit any pertinent evidence in his 
possession.

The appellant filed his claim for an increased rating in 
September 2002. In the rating decisions, statement of the 
case and January 2005 supplemental statement of the case, and 
Board REMAND, as well as in various letters, e.g., VCAA 
letter dated October 2002 and March 2004, the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA to obtain the evidence on his behalf. Although 
VA has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence. 
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. 

The Board notes that during the pendency of the veteran's 
claim, the diagnostic criteria used to evaluate spine 
disabilities were amended effective September 26, 2003. When 
the case was before the Board in January 2004, the Board 
issued a staged rating, and adjudicated the issue of 
entitlement to a higher rating for the veteran's back 
disability for the period prior to the effective date of the 
revised criteria, September 26, 2003. The Board then remanded 
the case for further development consistent with the revised 
criteria applicable to the period effective from September 
26, 2003. The RO issued a VCAA letter in March 2004, advising 
him of evidence received, what evidence VA would obtain, and 
what evidence the veteran should provide, and what evidence 
was necessary to substantiate his claim for a higher rating. 
In a January 2004 supplemental statement of the case, the 
veteran was also notified of the revised regulations and his 
claim was afforded consideration under the revised criteria. 
Additionally, the veteran and his representative were 
provided with adequate opportunity to respond, and submitted 
additional argument and brief on the issue. Therefore, the 
Board is satisfied that VA has complied with the requirements 
of the VCAA and the implementing regulations. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The record also reflects that all identified medical evidence 
has been obtained. In addition, the veteran has been afforded 
appropriate VA examination to assess the severity of his 
disability. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. Accordingly, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the claim.



II.  Factual Background

Preliminarily, the Board notes that the appellant has 
submitted records pertinent to other conditions not on 
appeal. Although the Board has reviewed all the evidence of 
record, only the salient records are discussed below.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability. 

Service connection was granted in November 1982 rating action 
for chronic lumbosacral strain manifested primarily by 
limitation of motion, and assigned a 40 percent rating 
effective from August 1992. 

The veteran filed a claim for increase in September 2002. In 
January 2004, the Board denied an increased rating for the 
period prior to September 26, 2003, and remanded the rating 
period effective from September 26, 2003 for further 
development under revised rating criteria for spine 
disabilities effective from that date. 

In its decision, the Board cited to a November 1999 
neurological examination which showed normal sensory 
examination and normal reflexes, and denied a higher rating 
since no neurological symptoms were manifested which would 
allow for separate ratings for any orthopedic or neurological 
manifestations under the revised regulations for 
intervertebral disc syndrome, DC 5293 (2002, 2003). 

The Board notes that for comparative purposes, review of 
September 1999 examinations reveals September 1999 Computed 
tomography (CT) scan of the lumbar spine showing no obvious 
disc extrusion or central or foraminal stenosis. Mild diffuse 
bulges were evident at L4-L5, and L5-S1. September 1999 x-
rays showed and Spina bifida occulta at L5 was again evident. 
Vertebral body axial height and intervertebral disc spacing 
were preserved, pedicles appear intact, and there is slight 
osteophytes formation, with lumbar lordosis well maintained. 
Impression of mild narrowing of the lumbosacral junction as 
compared with examination of January 1995.

A November 2002 VA examination reflects work on heavy 
equipment operation five days a week. The veteran denied any 
paresthesias or weakness, loss of control of bowel or 
bladder. He endorsed daily pain precipitated by bending, 
lifting, twisting, and prolonged standing, and alleviated by 
rest and medication. could walk indefinitely without 
assistive devices, and used a brace occasionally. Physical 
examination showed no structural deformity. He was able to 
bend forward, touch his toes, twist from side to side with no 
evidence of painful motion, spasm or weakness, tenderness, 
and no fixed deformities or postural abnormalities. DTRs were 
intact. Gross neurological examination was intact. Range of 
motion values were flexion 0-70 degrees with pain thereafter, 
extension 0-20 degrees, lateral flexion 0-25, rotation 0-35, 
limited by pain. The veteran believed that his symptoms had 
increased in frequency. Diagnosis was chronic lumbosacral 
strain. November 2002 x-rays showed mild narrowing of the 
lumbosacral junction, mild to moderate scoliosis convexed to 
the left subject to clinical correlation.

Evidence submitted after September 26, 2003 includes a 
February 2004 private physical therapy (PT) initial 
evaluation showing a diagnosis of bulging lumbar disc and 
lateral epicondylitis of the right elbow. The veteran 
reported working as a heavy equipment operator, using both 
his feet and hands. He worked 11 hour days, 3-4 hours at a 
time without breaks. He reported that hip pain after sitting 
for a long time, not relieved by standing and walking. 
Ambulation revealed no gait deviation. Range of motion was 
limited to 25 percent into lumbar extension. Lower extremity 
strength was noted as 5/5 dorsiflexion on the left, 4/5 
dorsiflexion on the right. He had positive slump test on the 
right as well as diminished light touch sensation of the foot 
and ankle and no Achilles reflex on the right side. All other 
reflexes were 2+ throughout the lower extremities. Low back 
pain with neurological signs and sensory changes into the 
right lower extremity were noted with possible herniated 
disc, and magnetic resonance imaging was recommended with 
neurosurgical consult. 

VA outpatient treatment records from November 2002 to June 
2004 show treatment for various conditions, including back 
pain with radicular symptoms. April 2004 VA x-rays of the 
lumbar spine were unremarkable for disc space or foraminal 
narrowing, and were noted as essentially unchanged since 
prior study of November 2002. April 2004 private MRI of 
lumbar spine showed an impression of no significant spinal 
canal stenosis or neural foraminal narrowing. There was a 
small annular fiber tear seen on the right lateral side of 
L5-S1 disc. 

In March and May 2004 statements, the veteran related 
worsening back pain for the prior three years, with radiating 
pain in the right hip, leg, and foot. 

June 2004 VA outpatient treatment note reflects that 
essential normal x-rays of the spine, whereas computed 
tomography (CT) scan of the lumbosacral spine is noted as 
showing some spinal stenosis which is more pronounced at L5-
S1 on the right side, and the veteran's symptoms were noted 
mostly on the right side. Assessment was mild to moderate 
stenosis. 

On November 2004 VA spine examination, with claims folder 
review, the veteran reported self-employment as a heavy 
equipment operator, working up to 12 or 13 hours a day. 
Complaints were of constant low back discomfort, low grade 
when non-weightbearing, markedly intensified with prolonged 
weight bearing. He reported stiffness in the low back after 
prolonged sedentary positioning. There were no flare-ups, 
just daily discomfort. He used no walking or assistive 
devices, was not limited to distance, but after 15 minutes 
pain intensified with prolonged weight-bearing. There has 
been no surgical intervention. He reported referral to the 
spine clinic where he was told he had some bursitis in the 
right hip, and had received a steroid injection that relieved 
right hip pain, but did not improve low back pain. 

Physical examination revealed non-antalgic gait. Pelvic 
crests were horizontal and lordotic curve normal. There was 
no discernible paravertebral muscle spasm. The veteran could 
heel and toe stand without difficulty. Range of motion of the 
lumbar spine was flexion to 20 degrees comfortable, and 60-80 
degrees with increasing tightness in the lower back. 
Extension was 0-10 comfortably, and to 30 degrees with pain 
throughout the maneuver. Lateral flexion was right to 25 
degrees and left to 20 degrees with pain in the right hip on 
left flexion. Rotation was 0-40 degrees bilaterally, and 45 
degrees endpoint with tightness. Deep tendon reflexes were 
physiologic, sensation intact to pinprick and light touch in 
the lower extremities. Muscle strength testing in the lower 
extremities was normal, with marked tenderness around the 
greater trochanter. There was pain with abduction of the 
right hip at 20 degrees. External rotation was painful with 
positive Fabre-Patrick test. The examiner opined that at the 
end of a long workday, the range of motion of the lumbar 
spine might be decreased by an additional 20 percent 
secondary to pain. 

Assessment was chronic lumbosacral strain, trochanteric 
bursitis right hip unrelated to lumbosacral strain, minor 
degenerative changes of the facets and discs at L5-S1 
unrelated to lumbosacral strain, without evidence of 
radiculopathy.

As regards the right hip disability, the examiner stated " I 
know of no scientific evidence that supports relationship 
between trochanteric bursitis and low back problems." The 
examiner also opined that he could not attribute degenerative 
changes of the lumbosacral spine to military service since 
the veteran did not demonstrate any of these changes while on 
active duty or in the 1995 evaluation.

In various statements and post-remand brief, it is maintained 
that a higher disability evaluation is warranted during the 
relevant time period.

III. Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40. The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more of less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse. 38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.

The criteria for evaluating intervertebral disc syndrome 
contained in Diagnostic Code 5293 were amended effective 
September 23, 2002. See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002), prior to receipt of the veteran's claim for 
increase. However, during the pendency of the veteran's 
claim, regulations governing the evaluation of disease of the 
spine were also revised and became effective on September 26, 
2003. See 68 Fed. Reg. 51454-58 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243. 

In general, where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) 
(overruled on other grounds Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). 

The new provision should not be applied to the claim if it 
would produce retroactive effects. See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

Under DC 5295, a 40 percent evaluation is warranted for a 
severe lumbosacral strain with listing of the whole spine, 
marked limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion. A 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position. 

Under DC 5292, a 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine. A 20 percent rating 
is assigned for moderate limitation of motion of the lumbar 
spine. 

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the 
Rating Schedule. Rather than applying a mechanical formula, 
the VA must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. 

Under the revisions of diagnostic code 5293, effective 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note (2) 
provides that, when disability is evaluated on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes. Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted. 
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted. 38 C.F.R. 
§ 4.71a, DC 5293 (as effective from Sept. 23, 2002).

Note (1) provides that for purposes of evaluations under 
revised DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

The criteria governing evaluation of the spine were also 
revised, effective September 26, 2003. Diagnostic Code 5293 
was renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243. See 68 Fed. Reg. 51,454-51,456 (Aug. 27, 2003). 
Under the recent changes, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), the revised 
rating criteria provide that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire spine warrants a 
100 percent rating. For Unfavorable ankylosis of the entire 
thoracolumbar spine a 50 percent rating is warranted. Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating. Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion not greater 
than 120, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

There are several notes set out after the diagnostic 
criteria, as follows. Note (1) provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately, under an appropriate diagnostic code. Note (2): 
(See also Plate V.) For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 -90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar is 
240 degrees. The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion. 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2), provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. Note (4) provides that 
round each range of motion measurement to the nearest five 
degrees. 

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in a neutral position (zero degrees) always 
represents favorable ankylosis. Note (6): separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Pertinent criteria for rating neurological disabilities 
provide that the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note. Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis. 38 C.F.R. 
§ 4.123. 
38 C.F.R. § 4.124. See nerve involved for diagnostic code 
number and rating. 



IV. Analysis

The veteran's lumbar spine disability has been evaluated as 
40 percent disabling for severe disability under Diagnostic 
codes 5295-5292. See 38 C.F.R. § 4.27 [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]. The appellant is thus already in 
receipt of a maximum schedular 40% rating under former 
criteria of DC 5295-5292 which contemplates severe limitation 
of motion under DC 5292, or severe lumbosacral strain under 
DC 5295 as noted above. Only vertebral fracture with cord 
involvement (Diagnostic Code 5285) or ankylosis of the lumbar 
spine (Diagnostic Code 5286), neither of which is present, 
would warrant a rating higher than the current 40 percent. 

The veteran argues that he has neurological findings 
associated with his back disability. Recent November 2004 VA 
examination reflects no neurological findings, contradicting 
prior February 2004 Physical Therapy initial evaluation, 
finding neurological deficits.  In any event, the minimal 
neurological symptoms variously found and then not found are 
not sufficient to warrant a separate compensable rating.

In the February 2004 evaluation, the physical therapist noted 
that 'special testing' revealed positive neurological signs 
through the right lower extremity and recommended MRI and 
neurological consult, however the nature of the 'special 
testing' was never disclosed. Subsequent April 2004 VA MRI 
showed no significant spinal canal stenosis, but an annular 
fiber tear was seen on the right side of L5-S1. On June 2004 
CT scan, some mild to moderate spinal stenosis, more 
pronounced at L5-S1 on the right side, were shown, but x-rays 
were noted as essentially unchanged since prior November 2002 
study. On November 2004 VA examination, neurological 
examination was found to be normal, with normal DTRs, 
reflexes, sensory testing, and muscle strength in the lower 
extremities. Range of motion values were essentially 
unchanged in the same ranges as prior November 2002 VA 
examination, with flexion between 60-80 degrees (normal 0-90) 
and (0-70 in 2002), although more pain was reported beginning 
at 20 degrees flexion. Functional capacity was essentially 
the same in November 2004 as in November 2002, and the 
veteran reported working long daily shifts with heavy 
machinery. The veteran's disability picture has been 
complicated by complaints of hip pain in February and 
November 2004, subsequently diagnosed in November 2004 as 
trochanteric bursitis of the right hip. However, the VA 
examiner opined in November 2004, that the right hip 
condition was not connected to the veteran's service-
connected lumbar spine disability. 

Assessing these findings, the Board notes that the February 
2004 PT neurological findings were apparently made by a 
physical therapist, not a physician; there was no C file 
review; although "special testing" is indicated, the nature 
of the testing that formed the basis for the physical 
therapist's conclusion was not indicated. In contrast, the 
November 2004 VA examination was conducted by a physician 
with review of the claims file which, by that time, contained 
MRI and X-ray examination reports performed after the 
February 2004 PT evaluation. These results were considered 
and discussed by the examiner, who also examined the veteran 
prior to rendering findings of no neurological deficits 
relative to the back disability, and that the hip disability 
was etiologically unrelated to the service-connected back 
disability. These findings were supported by adequate 
rationale.

The Board concludes that the November 2004 VA examination is 
of significantly greater probative value than the PT 
evaluation, and therefore entitled to greater weight. See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192- 93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence"). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). As such, November 2004 findings of no 
neurological manifestations relative to the back disability, 
more accurately reflect the current disability picture.

Applying DC 5293, to this evidence, a higher rating is 
unwarranted absent neurological deficits. Further, there is 
no diagnosis of IVDS, or evidence that after September 26, 
2003, the veteran had a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician (i.e. 
an incapacitating episode) lasting a total duration of at 4 
or six weeks during the relevant 12 month period, for 
assignment of either a 40 or higher 60 percent evaluation 
under DC 5293. See 38 C.F.R. § 4.71a, DC 5293 (effective from 
Sept. 23, 2002; DC 5243 effective from September 26, 2003). 

Applying the revised spine regulations general formula 
effective from September 26, 2003, there is no favorable 
ankylosis (as required for a 40% rating) or unfavorable 
ankylosis of the entire thoracolumbar spine as required for a 
higher 50% rating. Recent November 2004 range of motion 
includes forward flexion of 60-80 degrees, which is greater 
than 60 degrees but not greater than 85 degrees, meriting a 
10 percent rating under DC 5237 of the revised criteria, 
which is actually lower than the current 40% rating assigned 
under the former criteria, DC 5295-5292. Even utilizing the 
an additional 20% decrease in range of motion at the end of a 
work day secondary to pain as proposed by the examiner, 
(flexion of 60 degrees less 20 percent, or 48 degrees), this 
value is remains between 30 and 60 degrees, reflective of 
only a 30 percent rating under the revised criteria.

Although no sensory deficits were noted in November 2004 VA 
examination, even assuming, arguendo, that the veteran's 
subjective complaints of numbness of the right lower 
extremity are ratable as neurological manifestations, they 
are consistent, at best, with no more than mild incomplete 
paralysis of the sciatic nerve, which translates into a 10 
percent rating under Diagnostic Code 8520 for nerve 
impairment. A 10 % rating for neurological residuals combined 
under 38 C.F.R. § 4.25 with the 30 percent rating assignable 
for orthopedic residuals as discussed above, provides a 
combined rating less than the current 40% schedular 
evaluation.

The Board recognizes the veteran's complaints of increased 
symptoms, however, ratings in the revised general formula 
contemplate symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the areas of the spine 
affected by residuals of injury or disease thus a higher 
rating is not available for pain.

V. Extraschedular Consideration

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1). However, a basis for assigning an 
extra-schedular rating is not shown. There is no evidence 
that the service-connected disability necessitated frequent 
periods of hospitalization, resulted in symptomatology not 
considered in the schedular rating, or otherwise presented an 
exceptional or unusual disability picture. To the extent that 
the veteran's service-connected spine disability interferes 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis. Assignment of an extraschedular 
evaluation is unwarranted. Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Entitlement to an increased rating in excess of 40 percent, 
for chronic lumbosacral strain, for the period effective from 
September 26, 2003, is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


